DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “execution section” (executed by processor 10 of MFP 1 (Applicant’s specification, paragraph [0047])) in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0377525 (hereinafter “Nakajima”).
 	Regarding claims 1 and 9, Nakajima discloses an electronic apparatus (MFP 102 (paragraph [0033])) comprising:
	- a first acceptor that accepts a first login (login screen 1100 displays keyboard authentication button 1103 (paragraph [0059], Fig. 11));
	- a second acceptor that accepts a second login (login screen displays user buttons 1101, 1102 and 1104 associated with user A, user B and guest, respectively (paragraph [0057], Fig. 11)); and
	- an execution section that, when the first login is a success, causes the electronic apparatus to perform a predetermined function only once without a user’s operation (when keyboard authentication button is selected and authentication is successful, MFP performs login-time automatic printing (paragraph [0080], Fig. 19)) and that, when the second login is a success, causes the electronic apparatus to perform a function in accordance with a user’s operation (when user button is selected in a state in which PIN code setting is set to OFF, job selection screen 1901 is displayed, and the user selects print jobs for printing (paragraph [0081], Fig. 19)).
 	Nakajima further discloses a non-transitory computer-readable storage medium storing a computer program, the computer program causing a computer to act as the above elements (embodiments can be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a non-transitory computer-readable storage medium (paragraph [0093])).
	Regarding claim 5, Nakajima discloses:
	- one or more first buttons through which the first login is accepted (login screen 1100 displays keyboard authentication button 1103 for performing keyboard login (paragraph [0059])); and
	- a second button through which the second login is accepted (login screen displays user buttons 1101, 1102 and 1104 for performing simple login (paragraph [0057])).
 	- the first buttons and the second button being arranged in parallel to one another (keyboard authentication button arranged in parallel with user buttons (Fig. 11)).  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0009529 (hereinafter “Osuki”).
 	Regarding claim 3, Nakajima does not expressly disclose: wherein when the second login is a success, the execution section permits a user to use a function a plurality of times.
 	Osuki discloses an image processing apparatus (MFP 102) that determines whether or not a job is in an operation wait condition (paragraph [0055]; Fig 5, step S4001).  If there is a job in the operation wait condition, then the CPU 202 makes the job operation exclusive such that another user does not operate the job (paragraph [0055]; Fig. 5, step S4002).  Then, if the operation was performed in a certain time period, the process returns to step S4001 (paragraph [0056]).  These steps are performed in the case where the user needs to perform an operation multiple times between input and execution of a job (paragraph [0054]).  Thus, the user is able to use a function a plurality of times during a session.
 	The method taught by Osuki provides the advantage of enabling a user to perform an operation multiple times while preventing a second user from operating the job.  Furthermore, performing the operation multiple times can to executed in a single session, thereby saving the user the inconvenience of having to logout and log back in to the MFP.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Nakajima by enabling a user to use a function a plurality of times during a session, such as taught by Osuki.
Allowable Subject Matter
13.	Claims 2, 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s electronic apparatus according to claim 1, wherein:
	- when the first login is a success, the execution section causes the electronic apparatus to perform the predetermined function only once without a user’s operation and then bans the electronic apparatus from performing any function until a next first login or the second login has been a success.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s electronic apparatus according to claim 1, wherein:
	- after the success of the second login, the execution section bans the electronic apparatus from performing any function in response to an event in which a user performs a logout operation or in which the user does not perform an operation over a predetermined period and continues to ban the electronic apparatus from performing any function until the first login or a next second login has been a success.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s electronic apparatus according to claim 5, the electronic apparatus is configured to perform a plurality of functions,
	- one of the first buttons is linked to a first function,
	- another of the first buttons is linked to a second function,
	- the first buttons and the second button are arranged in parallel to one another,
	- when on of the first buttons is operated, the execution section causes the electronic apparatus to perform a function to which the operated first button is linked without requesting the user to perform an operation of selecting a function after the first login, and
	- when the second button is operated, the execution section requests the user to perform the operation of selecting a function and causes the electronic apparatus to perform the selected function after the second login.
 	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s electronic apparatus according to claim 1, wherein the electronic apparatus is configured to perform a plurality of functions, and
	- the execution section permits the user to use more functions after the second login than after the first login.
 	Claim 8 depends from claim 7.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677